Title: To James Madison from Thomas Johnson, 20 March 1815
From: Johnson, Thomas
To: Madison, James


                    
                        Washington City Mar 20th. 1815
                    
                    Your petitioner humbly preyeth that having enlisted in the 3rd Rifle Regiment, in a Company under the command of Captn Robt Campbell, (for

five years,) duly impress’d, with a love of country, and a military ardour, did obey, love, & Serve his officers, & thro’ them his Country, ’till about two months back, when from frequent marches in the dead of winter; & Coming from a warm climate, it so impair’d his constitution as to lay him up with the plurisy, from which he has not yet recover’d. And being fully persuaded he can be of no service to the United States, in consequence of his irremediable constitution, he feels confident he cannot long survive in his present Situation, or in any other.
                    Therefore your petitioner humbly preyeth, that he may be discharg’d from the public services & be permitted to return to his friends, there to receive all the attentions parental affections can dictate, which is the highest reward of unsophisticated virtue. Feeling as he does the high imprudence he has taken on himself to address one among the Foremost of mankind, he sinks into nothingness.
                    Your petitioner humbly preyeth you will speedily restore him to his family & perhaps save him from the impending ruin, which already spreads its Sombre Shades; & Your petitioner will ever pray for his Countrys as likewise for your individual prosperity & health
                    
                        
                            Thos Johnson
                        
                    
                